DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 05/19/2020 and 08/17/2020 have been considered by the Examiner and made of record in the application file.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is directed to non-statutory subject matter.  The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal since the definition of “medium” leaves open the possibility that the medium could be transitory.
Appropriate correction is required.  The Examiner suggests amending claim 13 to recite the computer-readable storage medium is non-transitory.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 1 and 13, the claim elements:
“an input section configured to acquire”
“a generation section configured to generate”
“a learning section configured to train”
“a correction section configured to select…delete…correct”
“a relearning section configured to retrain”
“an output section configured to output”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  paragraph 94: The CPU 901 functions as a computational processing device and a control device, and controls overall operations inside the information processing device 900 in accordance with various programs. The CPU 901 may be a microprocessor. The ROM 902 stores programs, computation parameters, and the like to be used by the CPU 901. The RAM 903 temporarily stores programs to be used in execution by the CPU 901, and temporarily stores parameters and the like that are appropriately changed by such execution. These structural elements are connected to each other by the host bus 904 including a CPU bus or the like.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
Claims 1-12 are in condition for allowance.  Claim 13 would also be in condition for allowance if the claim is amended to overcome the above double patenting rejection.
None of the prior art discloses “ acquiring a first neural network including a plurality of processing layers that includes at least one convolutional layer; generating a third neural network in which at least one second neural network is connected as an additional layer to a stage subsequent to the convolutional layer included in the first neural network; training the third neural network; selecting, as a redundant channel, a channel whose feature value calculated on a basis of a weight parameter of the second neural network establishes a predetermined relationship with a predetermined threshold, deleting the redundant channel from the convolutional layer, and correcting a weight parameter of the convolutional layer after deletion of the redundant channel on a basis of at least a portion of the weight parameter of the second neural network; retraining the third neural network after correction of the weight parameter; and outputting the retrained third neural network.”

Relevant Prior Art Directed to State of Art
Yamamoto (US 2019/0378014 A1) is relevant prior art not applied in the rejection(s) above.  Yamamoto discloses an information processing unit includes: an attention module having an attention layer and a computation section and that is for a neural network including plural levels of layer, the attention layer being configured to compute an output feature corresponding to an input feature from a predetermined layer and based on a parameter; the computation section that multiplies the input feature by the output feature, and outputs a computed result to a layer at a next level; the first learning unit connected to the neural network and that learns the parameter in a state in which learning has been suspended at least for the predetermined layer and the next level layer; and the channel selection section that selects as a redundant channel a channel satisfying a predetermined relationship between the output feature and a predetermined threshold value.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665